DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 16, 2022.  As directed by the amendment: claims 21-24, 31-34 and 38 have been amended, claims 1-20, 27, 29-30, 37 and 39-40 have been cancelled, and claims 41-46 have been added.  Thus, claims 21-26, 28, 31-36, 38 and 41-46 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
On pages 7-9 of the Remarks, Applicant argues that Oilschlager teaches away from the combination with Prichard.  Applicant cites sections of Oilschlager for support.  In response, Examiner notes that the adapter of Oilschlager has two ends with openings, one end adjacent segment 12a, and the other on the opposite side at the top surface.  The rejections of claims 21, 24 and 28 of the previous action on page 5 state that the luer adapter is fully capable of engaging a top surface of the adapter of Oilschlager if pressed inside the adapter of Oilschlager.  However, the arguments are directed to the opposite side of the adapter of Oilschlager, the side adjacent segment 12a, and are therefore not relevant.  
On pages 9-12, to the best of Examiner’s understanding, Applicant is arguing against the combination of Oilschlager in view of Prichard because both disclose single part adapters that one of ordinary skill in the art would not have combined.  In response, Examiner notes that the adapter of Oilschlager accommodates a wide range of diameters of access ports (abstract), up to a diameter of approximately 0.44’’ (col 3 lines 27-28).  Prichard is silent as to what diameter access ports the luer adapter can accommodate.  However, the luer adapter of Pritchard also accommodates a source with a female connection (col 2 lines 55-63).   Combining the two would have been obvious to one of ordinary skill in the art that needed a male luer fitting (Pritchard, luer adapter 132) that feeds into a large diameter access port (Oilschlager, adapter 12).  
Finally, Examiner notes that the Remarks reference highlighted figures, and that said highlighting does not appear on Examiner’s copy of the Remarks.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the male member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, this is interpreted as “the male fitting”.
Claim 41 recites in line 3 “…the first section has a constant along…”.  This is indefinite because it is not clear what is constant.  For purposes of examination, this is interpreted as “…the first section has a constant diameter along…”.  Claim 44 is similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-28, 31-35, 37-38, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager et al. (Oilschlager), US 5,267,983 in view of Prichard, US 5,988,700.
Regarding claims 21, 24 and 28, Oilschlager discloses an adapter assembly for enteral feeding comprising: a tapered connector (adapter 12, col. 2 line 60) including a central passage (central passage, see annotated Fig. 4 below) and a tapered outer surface (see Fig. 2 and 12a-e) for sealing openings of different sizes (col. 1, lines 64-col. 2 line 3); wherein the tapered outer surface of the tapered connector comprises a multi-stepped configuration including at least three steps (5 steps, col. 2 line 2).  

    PNG
    media_image1.png
    317
    476
    media_image1.png
    Greyscale

In claim 21, Oilschlager does not teach a male fitting releasably coupled with the tapered connector and in fluid communication with the central passage for attaching a device having a complementary fitting to the tapered connector.  In claim 24, Oilschlager does not teach the adapter assembly of claim 21 further comprising an enteral feeding connector including the male fitting and a mating member projecting from the male fitting, and wherein a shoulder is formed on the mating member, the shoulder projecting outwardly in a transverse direction from a portion of the mating member surrounding the central passage, the mating member further including an outer surface annular channel formed between the shoulder and an annular portion of the male fitting.  In claim 28, Oilschlager does not teach the adapter assembly of claim 21 further comprising an enteral feeding connector including the male fitting, the enteral feeding connector including a shoulder configured to engage a top surface of the tapered connector.  
However, Prichard teaches an adapter assembly (Fig. 8) comprising feeding tube adapters for use with a fluidic connector (col. 2 line 55 to col. 3 line 5), comprising an enteral feeding connector (luer adapter 132, col. 6, lines 20-21) including a male fitting (luer skirt 136 and male connector 158, col. 6 lines 22-39), and a mating member (male-to-male luer 134 and assembly retaining area 156, col. 6 lines 22-39) projecting from the male fitting, and wherein a shoulder (flange 154, col. 6 line 36) is formed on the mating member, the shoulder projecting outwardly in a transverse direction from a portion of the mating member surrounding the central passage (Fig. 8), the mating member further including an outer surface annular channel (assembly retaining area 156, col. 6 lines 37-38) formed between the shoulder and an annular portion of the male fitting (annular portion is the luer skirt 136, col. 6 line 24, and see Fig. 8), the enteral feeding connector including a shoulder configured to engage a top surface (top surface, see annotated Fig. 4 above) of the tapered connector (the luer adapter shoulder is fully capable of engaging a top surface of the adapter of Oilschlager if pressed inside of the adapter of Oilschlager).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to releasably combine the adapter of Oilschlager with the luer adapter of Prichard for the purpose of fluidly coupling the adapter to a male fitting and a device having a complimentary fitting, wherein some markets require a male fitting, as taught by Prichard, col. 2 line 55 to col. 3 line 5.  
Regarding claim 22, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21 wherein the male fitting includes an annular portion having a threaded inner surface (Prichard, internal threads of luer skirt 136, col. 6 line 33) and a tubular portion (Prichard, luer skirt 136 and male connector 158, respectively, col. 6 lines 22-39) disposed at least partially within the annular portion.  
Regarding claim 23, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 22 wherein the male member includes a mating member (male-to-male luer 134 and assembly retaining area 156, col. 6 lines 22-39) configured to releasably engage the central passage of the tapered connector (the male-to-male luer 134 of Prichard is fully capable of releasably engaging the central passage of the adapter 12 of Oilschlager), wherein the mating member, the annular portion, and the tubular portion are integrally formed (Prichard, Fig. 8) .
Regarding claim 25, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 24 further comprising a tether (Prichard, tether 138, col. 6 line 24) secured around the outer surface annular channel, and a cap (luer cap 140, col. 6 line 25) secured to the tether.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the luer adapter 132 of Prichard with the tether and cap of Prichard for the purpose of retaining the cap and sealing off the adapter when not in use to prevent contamination.  
Regarding claim 27, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21 wherein the male fitting is adapted to be releasably coupled with the tapered connector (Prichard, friction fit, col. 6 line 57).  
Regarding claim 31, Oilschlager discloses an adapter assembly comprising (claim limitations mapped as above for claim 21, unless otherwise noted below): a tapered connector including a central passage and a tapered outer surface for sealing openings of different sizes in at least one of a tube (Fig. 2) and a bottle; wherein the tapered outer surface of the tapered connector comprises a multi-stepped configuration including at least three steps.  
Oilschlager does not teach a male fitting releasably coupled with the tapered connector and in fluid communication with the central passage for attaching a device having a complementary fitting to the tapered connector; and a mating member formed on a distal end of the male fitting such that the mating member and male fitting are formed as one piece of material.
However, Prichard teaches an adapter assembly (Fig. 8) comprising feeding tube adapters for use with a fluidic connector (col. 2 line 55 to col. 3 line 5), wherein the feeding tube adapter (luer adapter 132, col. 6, lines 20-21) comprises a male fitting (luer skirt 136 and male connector 158, col. 6 lines 22-39); and a mating member (male-to-male luer 134 and assembly retaining area 156, col. 6 lines 22-39) formed on a distal end of the male fitting such that the mating member and male fitting are formed as one piece of material (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to releasably combine the adapter of Oilschlager with the luer adapter of Prichard for the purpose of fluidly coupling the adapter to a male fitting and a device having a complimentary fitting, wherein some markets require a male fitting, as taught by Prichard, col. 2 line 55 to col. 3 line 5. 
Regarding claim 32, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 wherein the male fitting includes an annular portion having a threaded inner surface (Prichard, internal threads of luer skirt 136, col. 6 line 33) and a tubular portion (Prichard, luer skirt 136 and male connector 158, respectively, col. 6 lines 22-39) disposed at least partially within the annular portion.  
Regarding claim 33, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 32 wherein the annular portion and the tubular portion are integrally formed (Prichard, Fig. 8).  
Regarding claim 34, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 further comprising a shoulder (flange 154, col. 6 line 36) formed on the mating member and projecting outwardly in a transverse direction from a portion of the mating member surrounding the central passage (Fig. 8), and an outer surface annular channel (assembly retaining area 156, col. 6 lines 37-38) formed between the shoulder and the male fitting (Fig. 8).  
Regarding claim 35, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 34 further comprising a tether (Prichard, tether 138, col. 6 line 24) secured around the outer surface annular channel, and a cap (luer cap 140, col. 6 line 25) secured to the tether.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the luer adapter 132 of Prichard with the tether and cap of Prichard for the purpose of retaining the cap and sealing off the adapter when not in use to prevent contamination.  
Regarding claim 37, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 wherein the mating member is configured to be releasably coupled with the tapered connector (Prichard, friction fit, col. 6 line 57).  
Regarding claim 38, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 further comprising a shoulder (Prichard, flange 154, col. 6 line 36) formed on the mating member and projecting outwardly in a transverse direction from a portion of the mating member surrounding the central passage (Prichard, Fig. 8), the shoulder engaging a top surface (Oilschlager, top surface, see annotated Fig. 4 above) of the tapered connector when the mating member is coupled with the tapered connector (the luer adapter shoulder is fully capable of engaging a top surface of the adapter when pushed into the adapter).  
Regarding claim 43, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 23 wherein the mating member is configured to engage the central passage in a fluid-tight interference fit (the male-to-male luer 134 is fully capable of engaging the central passage in a fluid-tight interference fit, Prichard col 6 lines 46-65, a reliable seal that is friction fit).
Regarding claim 46, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31 wherein the mating member is configured to engage the central passage in a fluid-tight interference fit (the male-to-male luer 134 is fully capable of engaging the central passage in a fluid-tight interference fit, Prichard col 6 lines 46-65, a reliable seal that is friction fit).
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Prichard in view of Knight, US 2013/0046272 A1.
Regarding claim 26, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 24.
Oilschlager in view of Prichard does not teach the adapter assembly further comprising a label.
However, Knight teaches use of a label (warning label 530, P0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter assembly of Oilschlager in view of Prichard with the label of Knight for the purpose of informing the user of intended use of the adapter (enteral feeding only, P0046), to prevent errors.
Knight does not teach positioning the label around the outer surface annular channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the label around the outer surface annular channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 36, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 34.
Oilschlager in view of Prichard do not teach the adapter assembly further comprising a label.
However, Knight teaches use of a label (warning label 530, P0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the adapter assembly of Oilschlager in view of Prichard with the label of Knight for the purpose of informing the user of intended use of the adapter (enteral feeding only, P0046), to prevent errors.
Knight does not teach positioning the label around the outer surface annular channel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position the label around the outer surface annular channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 29-30 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Prichard in view of Tauschinski, US 4,387,879.
Regarding claim 29, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21.
Oilschlager in view of Prichard does not teach wherein the multi-stepped configuration includes at least six steps.  
However, Tauschinski teaches a connector body 1 (col. 3 lines 7-8, and shown in Figs. 1-4) wherein the multi-stepped configuration includes at least six steps (Figs. 1-4, showing 7 steps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter of Oilschlager to include additional steps as taught by Tauschinski for the purpose of accommodating more openings of various sizes.
Regarding claim 30, Oilschlager in view of Prichard in view of Tauschinski teaches the adapter assembly set forth in claim 29 wherein the multi-stepped configuration includes at least seven steps (Tauschinski, 7 steps).  
Regarding claim 39, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31.
Oilschlager in view of Prichard does not teach wherein the multi-stepped configuration includes at least six steps.  
However, Tauschinski teaches a connector body 1 (col. 3 lines 7-8, and shown in Figs. 1-4) wherein the multi-stepped configuration includes at least six steps (Figs. 1-4, showing 7 steps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter of Oilschlager to include additional steps as taught by Tauschinski for the purpose of accommodating more openings of various sizes.
Regarding claim 40, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 39 wherein the multi-stepped configuration includes at least seven steps (7 steps).
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Prichard in view of Way, US 2015/0032089 A1.
Regarding claim 41, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21.
Oilschlager in view of Prichard does not teach wherein the central passage includes a first section adjacent a top opening and a second section adjacent a bottom opening; wherein the first section has a constant along a length of the first section; and wherein a diameter of the second section tapers from the bottom opening toward the top opening.  
However, Way teaches a medical connector assembly wherein the central passage includes a first section adjacent a top opening and a second section adjacent a bottom opening; wherein the first section has a constant along a length of the first section; and wherein a diameter of the second section tapers from the bottom opening toward the top opening (see annotated Fig. 3B below).

    PNG
    media_image2.png
    935
    492
    media_image2.png
    Greyscale

Applicant has not indicated any criticality with regard to the central passage inner diameter.  Therefore, it would have been an obvious matter of design choice to dimension the central passage as claimed, since Applicant has not disclosed that the dimensions of the central passage solves any stated problem is for any particular purpose and it appears the invention would perform equally well with the central passage of Oilschlager.  
Regarding claim 44, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31.
Oilschlager in view of Prichard does not teach wherein the central passage includes a first section adjacent a top opening and a second section adjacent a bottom opening; wherein the first section has a constant along a length of the first section; and wherein a diameter of the second section tapers from the bottom opening toward the top opening.  
However, Way teaches a medical connector assembly wherein the central passage includes a first section adjacent a top opening and a second section adjacent a bottom opening; wherein the first section has a constant along a length of the first section; and wherein a diameter of the second section tapers from the bottom opening toward the top opening (see annotated Fig. 3B below).

    PNG
    media_image2.png
    935
    492
    media_image2.png
    Greyscale

Applicant has not indicated any criticality with regard to the central passage inner diameter.  Therefore, it would have been an obvious matter of design choice to dimension the central passage as claimed, since Applicant has not disclosed that the dimensions of the central passage solves any stated problem is for any particular purpose and it appears the invention would perform equally well with the central passage of Oilschlager.  
Claims 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Oilschlager in view of Inman, Jr. et al. (Inman), US 2008/0277926 A1.
Regarding claim 42, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 21.
Oilschlager in view of Prichard does not teach wherein the tapered connector includes a thermoplastic elastomer having a hardness in a range of from 35 to 75 Shore A durometer.  
However, Inman teaches a fluid transfer assembly wherein the connector (tubes 14, P0044, and Fig. 12) includes a thermoplastic elastomer (thermoplastic elastomer, P0029) having a hardness in a range of from 35 to 75 Shore A durometer (Shore A hardness of 35-80, P0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter 12 of Oilschlager to include a thermoplastic elastomer as taught by Inman for the purpose of medicinal applications, wherein the material is substantially impervious, non-reactive, and non-additive to medicinal substances, Inman P0029.
Regarding claim 45, Oilschlager in view of Prichard teaches the adapter assembly set forth in claim 31.
Oilschlager in view of Prichard does not teach wherein the tapered connector includes a thermoplastic elastomer having a hardness in a range of from 35 to 75 Shore A durometer.  
However, Inman teaches a fluid transfer assembly wherein the connector (tubes 14, P0044, and Fig. 12) includes a thermoplastic elastomer (thermoplastic elastomer, P0029) having a hardness in a range of from 35 to 75 Shore A durometer (Shore A hardness of 35-80, P0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adapter 12 of Oilschlager to include a thermoplastic elastomer as taught by Inman for the purpose of medicinal applications, wherein the material is substantially impervious, non-reactive, and non-additive to medicinal substances, Inman P0029.
Double Patenting
Examiner notes that Applicant requests the non-statutory double patenting rejection be held in abeyance until allowable subject matter is indicated (Remarks, page 14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783